NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0377n.06

                                     Case Nos. 17-6416/6417

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                    FILED
17-6416                                                                        Jul 24, 2019
                                                                          DEBORAH S. HUNT, Clerk
ELLIS LEE BELL, III,                                   )
                                                       )
       Petitioner-Appellee,
                                                       )
v.                                                     )        ON APPEAL FROM THE
                                                       )        UNITED STATES DISTRICT
UNITED STATES OF AMERICA,                              )        COURT FOR THE MIDDLE
       Respondent-Appellant.                           )        DISTRICT OF TENNESSEE
                                                       )
17-6417                                                )
                                                       )
UNITED STATES OF AMERICA,
                                                       )                            OPINION
       Plaintiff-Appellant,                            )
                                                       )
v.                                                     )
                                                       )
ELLIS LEE BELL, III,
                                                       )
       Defendant-Appellee.                             )


BEFORE: McKEAGUE, KETHLEDGE, and MURPHY, Circuit Judges.

       McKEAGUE, Circuit Judge. Ellis Bell, III, was charged in federal court with unlawful

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g). Bell ultimately

pled guilty to the charge. The Presentence Investigation Report (PSR) found that Bell had four

prior convictions, three for aggravated burglary and one for burglary. Based on this, Bell qualified

for an enhancement under the Armed Career Criminal Act (ACCA), which mandates a 15-year

minimum sentence if a defendant has three prior convictions which constitute “violent felon[ies].”
Case Nos. 17-6416/6417, Bell v. United States


18 U.S.C. § 924(e)(1). Bell did not object to the PSR. The district court accepted Bell’s plea

agreement and imposed a sentence of 180 months.

       In 2016, Bell filed a motion to vacate, set aside, or correct his sentence in accordance with

28 U.S.C. § 2255. In light of our decision in United States v. Stitt, 860 F.3d 854 (6th Cir. 2017)

(en banc), the district court granted Bell’s habeas petition and re-sentenced Bell. In 2018, the

Supreme Court reversed our holding in Stitt. United States v. Stitt, 139 S. Ct. 399, 406-07 (2018).

The government requests that we remand to the district court to reinstate Bell’s original sentence.

       This appeal raises the same issues as those we considered in Brumbach v. United States,

Nos. 18-5703/5705, 2019 WL 3024727 (6th Cir. July 11, 2019). And we find that Brumbach

controls our decision here. Id. at *3.

       Accordingly, we reverse the district court’s grant of habeas relief, vacate the amended

criminal judgment, and remand with instructions to reinstate the original sentence.




                                                -2-